Name: 2006/527/EC: Commission Decision of 27 July 2006 concerning the financing of studies, impact assessments and evaluations covering the areas of food safety, animal health and welfare and zootechnics
 Type: Decision
 Subject Matter: management;  agricultural activity;  economic analysis;  EU finance;  health
 Date Published: 2006-07-29; 2007-05-08

 29.7.2006 EN Official Journal of the European Union L 208/37 COMMISSION DECISION of 27 July 2006 concerning the financing of studies, impact assessments and evaluations covering the areas of food safety, animal health and welfare and zootechnics (2006/527/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Pursuant to Decision 90/424/EEC the Community is to undertake or assist the Member States in undertaking the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (2) Studies, impact assessments as well as systematic and timely evaluations of its expenditure programmes are an established priority for the European Commission as a means of accounting for the management of allocated funds and as a way of promoting a lesson-learning culture throughout the organisation, particularly in a context of increased focus on results-based management. (3) In order to carry out these tasks, a call for tender for an evaluation framework contract covering the policy areas of food safety, animal health and welfare, and zootechnics has been launched following an open procedure during the last quarter 2004. (4) The framework contract has been concluded on 18 June 2005 for a period of 24 months. This framework contract is already providing relevant information serving as a basis for a Community decision making. (5) All individual tasks shall be subject to specific agreements. These agreements shall be signed between the Commission and the selected contractor as defined in the framework contract. (6) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Sole Article The actions described in the Annex to this Decision are approved for the purpose of their financing. Done at Brussels, 27 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). ANNEX Domain: Food safety, animal health and welfare and zootechnics Legal basis: Decision 90/424/EEC on expenditure in the veterinary field Assignments:  Various types of studies and other services supporting the design and preparation of Commission proposals  Ex ante evaluations/impact assessments  Interim and ex post evaluations Studies and other services supporting the design and preparation of the future EU Animal Health Policy (2007-2013) have been targeted as priority in the Commission Annual Planning Strategy 2007. The programmation of these studies will be decided according to the conclusion and recommendation of the ongoing Community Animal Health Policy Evaluation. Appropriation 2006: 17 04 02  Other measures in the veterinary, animal welfare and public health field: EUR 900 000 Budget: EUR 900 000 for the second year of the framework contract Number of specific actions foreseen: Approximately six All actions shall be governed by common public procurement rules: in casu use of existing framework contract.